Browne, Justice, delivered the opinion of the Court: This is an appeal brought from the Circuit Court of La Salle county. The following points are presented to this Court by the bill of exceptions. The defendant in the Court below, moved for several instructions, which it is not necessary here to recite. They were all refused but one, to which no exception is taken in the argument. ‘ The jury on the trial in the Circuit Court, found a verdict for the defendant, and the plaintiff brings the record into this Court, such as it is. By the refusal of the Court to grant instructions prayed for by the defendant, it would be contrary to all practice, in common cases, for the plaintiff to be prejudiced. It is not in his power to except to the opinion of the Court refusing instructions, unless he moves them himself; and it is a well settled principle, that a party cannot assign for error that which makes in his own favor, unless it be under peculiar circumstances. This Court can see nothing in this record which should take it out of the common rule. The judgment is therefore affirmed with costs. Judgment affirmed.